Exhibit 10.2

CASH AMERICA INTERNATIONAL, INC.

2013 LONG-TERM INCENTIVE PLAN AWARD AGREEMENT

FOR ONE-TIME GRANT TO CHIEF EXECUTIVE OFFICER OF ENOVA INTERNATIONAL, INC.

This Long-Term Incentive Plan Award Agreement (the “Agreement”) is entered into
as of January 29, 2013, by and between CASH AMERICA INTERNATIONAL, INC. (the
“Company”) and David A. Fisher (“Employee”).

W I T N E S S E T H:

WHEREAS, the Company has adopted the Cash America International, Inc. First
Amended and Restated 2004 Long-Term Incentive Plan, as amended (the “Plan”),
which is administered by the Management Development and Compensation Committee
of the Company’s Board of Directors (the “Committee”); and

WHEREAS, pursuant to Section 4 and Section 9 of the Plan, the Committee has
granted to Employee an award (the “Award”) of Restricted Stock Units (“RSUs”) as
partial inducement for Employee to accept employment with a subsidiary of the
Company and to encourage Employee’s loyalty and diligence;

WHEREAS, the RSUs represent the unfunded and unsecured promise of the Company to
issue to Employee an equivalent number of shares of the common stock of the
Company or its successors (“Common Stock”) at a future date, subject to the
terms of this Agreement.

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Award.

(a) General. Subject to the restrictions and other conditions set forth herein,
the Company hereby grants to Employee an Award of 14,260 RSUs.

(b) Grant Date. The Award was awarded to Employee on January 29, 2013 (the
“Grant Date”).

2. Vesting. 100% of the Award shall vest on the earlier to occur of
(i) January 29, 2015 or, (ii) the date Enova International, Inc. (a wholly-owned
subsidiary of the Company) first becomes a publicly traded company through a
spin-off or public offering of all or any portion of the common stock of Enova
International, Inc. or its successors (the earlier of such dates, the “Vesting
Date”) as long as Employee remains continuously employed by the Company or its
subsidiaries or other affiliates through the Vesting Date.

3. Treatment of Award Upon Termination of Employment or Failure to Vest. Upon
Employee’s termination of employment with the Company and all of its
subsidiaries and affiliates for any reason (including death) prior to the
Vesting Date, if the Award has not yet vested as provided in Section 2 of this
Agreement, such Award shall be immediately forfeited, and Employee shall forfeit
any and all rights in or to such unvested Award.

4. Payment of Awards. Within a reasonable time after the Vesting Date, the
Company shall instruct its transfer agent to issue a stock certificate
evidencing the conversion of such vested RSUs into whole vested shares of Common
Stock in the name of Employee (or if Employee has died, in the name of
Employee’s designated beneficiary or, if no beneficiary has been designated,
Employee’s estate (“Beneficiary”)), but in no event will the Common Stock
relating to the vested Award be transferred to Employee (or, if applicable, to
Employee’s Beneficiary) later than December 31 of the calendar year in which the
Vesting Date occurs. The Company shall not be required to deliver any fractional
shares of Common Stock under the Award. Any fractional shares shall be rounded
up to the next whole share.



--------------------------------------------------------------------------------

5. Change in Control.

(a) Vesting and Payment. In the event of a Change in Control (as defined below)
while Employee is still employed by the Company or its subsidiaries or other
affiliates, vesting of the entire Award shall automatically accelerate and
become 100% vested as of the date the Change in Control occurs as long as
Employee has remained continuously employed through such date by the Company or
by an entity that is a subsidiary or other affiliate of the Company on the day
immediately preceding the date of the Change in Control. In such event, the
shares of Common Stock evidencing vested RSUs shall be delivered to Employee in
a lump sum within 60 days following the date of the Change in Control. A “Change
in Control” shall mean an event that is a change in the ownership of the
Company, a change in the effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company, all as defined
in Code §409A and guidance issued thereunder, except that 35% shall be
substituted for 30% in applying Treasury Regulations Section 1.409A-3(i)(5)(vi)
and 50% shall be substituted for 40% in applying Treasury Regulations
Section 1.409A-3(i)(5)(vii). Notwithstanding the above, a “Change in Control”
shall not include any event that is not treated under Code §409A as a change in
control event with respect to Employee. Notwithstanding the incorporation of
certain provisions from the Treasury Regulations under Code Section 409A, the
Company intends that all payments under this Agreement be exempt from
Section 409A under the exemption for short-term deferrals in Treasury
Regulations Section 1.409A-1(b)(4).

(b) Substitution. Notwithstanding anything set forth herein to the contrary,
upon a Change in Control, the Committee, in its sole discretion, may, in lieu of
issuing Common Stock, provide Employee with an equivalent amount payable in the
form of cash.

6. Agreement of Employee. Employee acknowledges that certain restrictions under
state or federal securities laws may apply with respect to the shares of Common
Stock to be issued pursuant to the Award. Specifically, Employee acknowledges
that, to the extent Employee is an “affiliate” of the Company (as that term is
defined by the Securities Act of 1933), the shares of Common Stock to be issued
as a result of the Award are subject to certain trading restrictions under
applicable securities laws (including particularly the Securities and Exchange
Commission’s Rule 144). Employee hereby agrees to execute such documents and
take such actions as the Company may reasonably require with respect to state
and federal securities laws and any restrictions on the resale of such shares
which may pertain under such laws.

7. Withholding. Upon the issuance of shares to Employee pursuant to this
Agreement, Employee shall pay an amount equal to the amount of all applicable
federal, state and local employment taxes which the Company is required to
withhold at any time. Such payment may be made in cash or, with respect to the
issuance of shares to Employee pursuant to this Agreement, by delivery of whole
shares of Common Stock (including shares issuable under this Agreement) in
accordance with Section 14(a) of the Plan.

8. Adjustment of Awards.

(a) If there is an increase or decrease in the number of issued and outstanding
shares of Common Stock through the payment of a stock dividend or resulting from
a stock split, a recapitalization, or a combination or exchange of shares of
Common Stock, then the number of outstanding RSUs hereunder shall be adjusted so
that the proportion of such Award to the Company’s total issued and outstanding
shares of Common stock remains the same as existed immediately prior to such
event.

(b) Except as provided in Section 8(a) of this Agreement, no adjustment in the
number of shares of Common Stock subject to any outstanding portion of the RSUs
shall be made upon the issuance by the Company of shares of any class of its
capital stock or securities convertible into shares of any class of capital
stock, either in connection with a direct sale or upon the exercise of rights or
warrants to subscribe therefor, or upon the conversion of any other obligation
of the Company that may be convertible into such shares or other securities.

 

2



--------------------------------------------------------------------------------

(c) Upon the occurrence of events affecting Common Stock other than those
specified in Sections 8(a) and 8(b) of this Agreement, the Committee may make
such other adjustments to awards as are permitted under Section 5(c) of the
Plan. This section shall not be construed as limiting any other rights the
Committee may have under the terms of the Plan.

9. Clawback Provision. Pursuant to Section 14(m) of the Plan, in the event that
the Company is required to materially restate its financial results due to the
Company’s material noncompliance with any financial reporting requirement under
Federal securities laws, excluding a material restatement of such financial
results due solely to a change in generally accepted accounting principles in
the United States or such other accounting principles that may be adopted by the
Securities and Exchange Commission and are or become applicable to the Company,
at any time before or within two years following the Vesting Date as a result of
fraud or intentional misconduct on the part of the Employee, the Committee may,
in its discretion, (a) cancel the Award, in whole or in part, whether or not
vested (so long as shares of Common Stock have not yet been issued in accordance
with Section 4 of this Agreement) and/or (b) require the Employee to repay to
the Company an amount equal to all or any portion of the value of any or all of
the shares that have been issued in accordance with Section 4 of this Agreement
valued as of the Vesting Date. Such cancellation or repayment obligation shall
be effective as of the date specified by the Committee. Any repayment obligation
may be satisfied in shares of Common Stock or cash or a combination thereof
(based on the Fair Market Value of the shares of Common Stock on the date of
repayment) and the Committee may provide for an offset to any future payments
owed by the Company or any of its subsidiaries or affiliates to the Employee if
necessary to satisfy the repayment obligation; provided, however, that if any
such offset is prohibited under applicable law, the Committee shall not permit
any offsets and may require immediate repayment by the Employee.

Notwithstanding the foregoing, to the extent required to comply with applicable
law, any Clawback Policy and/or amendment to the Plan adopted by the Company
after the date of this Agreement, the Company may unilaterally amend this
Section 9, and any such amendment shall be made by providing notice of such
amendment to Employee, and such amendment shall be binding on Employee;
provided, regardless of whether the Company makes such a unilateral amendment to
this Section 9 or provides such notice to Employee, this section shall be deemed
consistent with any Clawback Policy and/or amendment to the Plan adopted by the
Company after the date of this Agreement and Employee shall be bound thereby.

10. Plan Provisions.

In addition to the terms and conditions set forth herein, the Award is subject
to and governed by the terms and conditions set forth in the Plan, as may be
amended from time to time, which are hereby incorporated by reference. Any terms
used herein with an initial capital letter shall have the same meaning as
provided in the Plan, unless otherwise specified herein. In the event of any
conflict between the provisions of the Agreement and the Plan, the Plan shall
control.

11. Miscellaneous.

(a) Limitation of Rights. The granting of the Award and the execution of the
Agreement shall not give Employee any rights to (1) similar grants in future
years, (2) any right to be retained in the employ or service of the Company or
any of its affiliates or subsidiaries, or (3) interfere in any way with the
right of the Company or its affiliates or subsidiaries to terminate Employee’s
employment or services at any time.

(b) Interpretation. Employee accepts this Award subject to all the terms and
provisions of the Plan and this Agreement. The undersigned Employee hereby
accepts as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan and this Agreement.

 

3



--------------------------------------------------------------------------------

(c) Shareholder Rights. Neither Employee nor Employee’s Beneficiary shall have
any of the rights of a shareholder with respect to any shares of Common Stock
issuable upon vesting of any portion this Award, including, without limitation,
a right to cash dividends or a right to vote, until (i) such portion of the
Award is vested, and (ii) such shares have been delivered and issued to Employee
or Employee’s Beneficiary pursuant to Section 4 of this Agreement.

(d) Severability. If any term, provision, covenant or restriction contained in
the Agreement is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in the Agreement shall remain
in full force and effect, and shall in no way be affected, impaired or
invalidated.

(e) Controlling Law. The Agreement is being made in Texas and shall be construed
and enforced in accordance with the laws of that state.

(f) Construction. The Agreement and the Plan contain the entire understanding
between the parties, and supersedes any prior understanding and agreements
between them, representing the subject matter hereof. There are no
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein.

(g) Headings. Section and other headings contained in the Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Agreement or any provision
hereof.

(h) Heirs, Successors and Assigns. Each and all of the covenants, terms,
provisions and agreements contained herein shall be binding upon and inure to
the benefit of Employee’s heirs, legal representatives, successors and assigns.

(i) Execution/Acceptance. This Agreement may be executed in duplicate
counterparts, the production of which (including a signature) shall be
sufficient for all purposes for the proof of the binding terms of this
Agreement.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed the Agreement as of the day
and year first set forth above.

 

CASH AMERICA INTERNATIONAL, INC. By:   /s/ Daniel R. Feehan  

 

  Daniel R. Feehan   Chief Executive Officer and President EMPLOYEE /s/ David A.
Fisher David A. Fisher

[Signature Page for 2013 Long-Term Incentive Plan Award Agreement –

One-Time Grant to Chief Executive Officer of Enova International, Inc.]

 

5